  Case 1:20-cr-00390-ENV Document 6 Filed 07/23/20 Page 1 of 2 PageID #: 60




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
 – – – – – – – – – – – –X

 UNITED STATES OF AMERICA                           FILED UNDER SEAL

         - against -                                RESTRAINING ORDER

 JAVIER AGUILAR,                                    Case. No. 20-M-526

                          Defendant.

 – – – – – – – – – –               – –X

                Upon the bail application of JAVIER AGUILAR (the “Defendant”), the Defendant

has pledged to secure his appearance bond with 50% of any and all assets, securities and currency

held in the Vitol, Inc. 401(k) NetBenefits Plan Account Number Ending In 08492 Held In The

Name of Javier Aguilar administered by Fidelity Investments (the “401(k) Account”);

                IT IS HEREBY ORDERED that:

                1.     Fidelity Investments shall not take any steps to alienate, transfer, dispose

of, sell, assign, waste, pledge, hypothecate, encumber, dissipate, or remove from the jurisdiction

of the Court any and all assets held within the 401(k) Account, other than payment of up to 50%

of the Defendant’s interest in the account to his spouse Nanette Van Gend in connection with

matrimonial proceedings with his spouse.

                2.     Service of this Order may be made by facsimile and/or electronic mail,

provided that a hard copy is thereafter served by regular mail, overnight mail or personal service.

                3.     This Order shall remain in effect and under seal until further order of the

Court.
           except that the Order may be provided to Vitol, Inc., and Fidelity Investments,
  Case 1:20-cr-00390-ENV Document 6 Filed 07/23/20 Page 2 of 2 PageID #: 61




              4.      Any person who or entity that violates or assists in the violation of this

Order shall be subject to all appropriate penalties, including but not limited to, being held in

contempt of court.

Dated:    Brooklyn, New York
          July ___, 2020



                                            ___________________________________
                                            HONORABLE VERA M. SCANLON
                                            UNITED STATES MAGISTRATE JUDGE




                                               2
